Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the applicant has provided basis for the terminology "computer readable medium" in an open ended manner “not limited to” which by definition would include propagation media. Since propagation media in the context of this disclosure covers signals and carrier waves, which are not a manufacture within the meaning of 101, and electrical connection and optical fibers, on which the program is still unavailable to the processor, The program is still unable to act as a computer component and have its functionality realized and is therefore rejected under 101 as failing to be limited to embodiments which fall within a statutory category of invention. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a cache pool creating module” in claim 10
“a data type acquiring module” in claim 10.
“a ViewHolder creating unit” in claim 11.
“a rendering unit” in claim 11.
“a first type value acquiring unit” in claim 12.
“a Viewholder binding unit” in claim 12.
“a set creating unit” in claim 13.
“an item binding unit” in claim 13.
“a storage unit” in claim 15.
“a second type value acquiring unit” in claim 15.
“an item customizing module” in claim 16.
Applicant has disclosed the specialized functions as well as linkage to at least a general purpose computer and/or processor in the specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kururunga (“Recycle View Multi-type layout”).


As per claim 1, Kururunga teaches a list display method, comprising steps of: 
creating a type cache pool, wherein the type cache pool caches: a correspondence between structure types of a plurality of types data and items corresponding to the respective structure types; and respective layout information is recorded in each item (Page 4-6, the several viewholders corresponding to an item, which kind of object the viewholder belongs to and then set the data and display the control according to the corresponding viewholder in onbindviewholder. See also page 4 corresonding layout for each viewtype.), 
acquiring the structure type of each data in a list (Page 3, getitemViewtype); 
displaying the respective data to be displayed in a region to be displayed in the list, wherein the step of displaying the respective data to be displayed comprises steps of: 
determining the item corresponding to the structure type of the data to be displayed according to the correspondence between the structure types of the plurality of types of data and the items corresponding to the respective structure types cached in the type cache pool (Page 3-6, using getitemViewType go down the list position by position, pull down to load more. If the object type is of a specific type call a corresponding layout for each ViewType. Then use the viewholder to set the data and display the control according to the Bound type); 
displaying the data to be displayed according to the layout information of the item corresponding to the structure type of the data to be displayed (Page 3-6 Then use the viewholder to set the data and display the control according to the Bound type.); 
wherein the region to be displayed is a region to be displayed on a screen in the list (See Figure on Page 1, where a horizontal image progress view is at position 1, and news view at positions 2-6).

As per claim 2, Kururunga teaches the list display method of claim 1, wherein the region to be displayed is an initial part of the list, and the step of displaying the data to be displayed according to the layout information of the item corresponding to the structure type of each data to be displayed comprises steps of: 
creating a Viewholder corresponding to the item, according to the item corresponding to the structure type of the data to be displayed (Pages 3-6 create viewholder for each type); and 
calling the Viewholder corresponding to the data to be displayed so that the Viewholder renders the data to be displayed on the screen according to the layout information of the item corresponding to the structure type of the data to be displayed (Page 3-6, using getitemViewType go down the list position by position, pull down to load more. If the object type is of a specific type call a corresponding layout for each ViewType. Then use the viewholder to set the data and display the control according to the Bound type.)

As per claim 3, Kururunga teaches the list display method of claim 2, wherein the type cache pool further caches:
 a correspondence between the item type value and the item; 
before the step of calling the Viewholder corresponding to the data to be displayed so that the Viewholder renders the data to be displayed on the screen according to the layout information of the item corresponding to the structure type of the data to be displayed, the list display method further comprises steps of: 
obtaining the item type value corresponding to the structure type of the data to be displayed, according to the correspondence between the item type value and the item; and 
transmitting the item type value corresponding to the structure type of the data to be displayed to the Viewholder corresponding to the data to be displayed so as to bind the Viewholder and the item type value; wherein the Viewholder renders the data to be displayed on the screen according to the layout information of the item corresponding to the structure type of the data to be displayed, and the data to be displayed is rendered according to the layout information of the item corresponding to the item type value bound with the Viewholder (Page 3-6, using getitemViewType go down the list position by position, pull down to load more. If the object type is of a specific type call a corresponding layout for each ViewType. Then use the viewholder to set the data and display the control according to the Bound type. See also page 2-3 take position of object in list, and determine the kind of view the item object needs, return a viewtype and then introduce the layout in the Viewholder method) .

As per claim 4, Kururunga teaches the list display method of claim 3, wherein the step of creating a type cache pool comprises steps of: 
creating a first cache set and a second cache set; and 
sequentially registering and binding the structure types of the plurality of types of data and the items corresponding to the structure types into the first cache set; wherein every time the structure type of a type of data among the plurality of types of data and the item corresponding to the structure type have been registered and bound, a size of the first cache set at a current time is used as the item type value of the item, and the item and the item type value thereof are bound and then cached in the second cache set (Page 3-7, using getitemViewType go down the list position by position, pull down to load more. If the object type is of a specific type call a corresponding layout for each ViewType. Then use the viewholder to set the data and display the control according to the Bound type. See also page 2-3 take position of object in list, and determine the kind of view the item object needs, return a viewtype and then introduce the layout in the Viewholder method.) 

As per claim 5, Kururunga teaches the list display method of claim 3, wherein the type cache pool is further provided with: a first member method and a second member method, and 
wherein the first member method is a method for obtaining a corresponding item according to the item type value (Page 3 list.get(): get the current item object by position and then determine the kind of view the item objects needs return and int type view mark, and then introduce a layout in the oncreatViewHolder); and the second member method is a method for obtaining the item type value corresponding to the structure type of the data to be displayed (Page 3 getitemviewtype: get the current item object by position and then determine the kind of view the item objects gettype() return view).

As per claim 6, Kururunga teaches the list display method of claim 3, wherein after the step of transmitting the item type value corresponding to the structure type of the data to be displayed to the Viewholder corresponding to the data to be displayed, the list display method further comprises: storing the Viewholder and the corresponding item type value into a Recycler cache pool (Page 4-7 RecyclerView, Pull down to load more. After loading the data, pass in null to the one object collection).

7. (Original) The list display method of claim 6, wherein the region to be displayed is a region displayed on the screen when the list is pulled up or down (Page 4-7 RecyclerView, Pull down to load more. After loading the data, pass in null to the one object collection)., 
the step of determining the item corresponding to the structure type of the data to be displayed according to the correspondence between the structure types of the plurality of types of data and the items corresponding to the respective structure types cached in the type cache pool comprises steps of: 
acquiring the item type value corresponding to the structure type of the data to be displayed (Page 3, getItemViewType); 
when the item type value equal to the item type value corresponding to the structure type of the data to be displayed exists in the Recycler cache pool, calling the Viewholder corresponding to the item type value so that the Viewholder determines the item corresponding to the structure type of the data to be displayed according to the item type value; wherein the Viewholder called in the step is denoted as a reused Viewholder (Page 3-6 If the object type is of a specific type call a corresponding layout for each ViewType. Then use the viewholder to set the data and display the control according to the Bound type. See also page 2-3 take position of object in list, and determine the kind of view the item object needs, return a viewtype and then introduce the layout in the Viewholder method.); 
the step of displaying the data to be displayed according to the layout information of the item corresponding to the structure type of the data to be displayed comprises rendering the data to be displayed on the screen by the reused Viewholder according to the layout information of the determined item (Page 3-6 If the object type is of a specific type call a corresponding layout for each ViewType. Then use the viewholder to set the data and display the control according to the Bound type. See also page 2-3 take position of object in list, and determine the kind of view the item object needs, return a viewtype and then introduce the layout in the Viewholder method.);.

As per claim 8, Kururunga teaches the list display method of claim 1, wherein prior to the step of creating a type cache pool, the list display method further comprises: customizing the items corresponding to the structure types of the plurality of types of data (Page 3-6, using the layoutinflater for each type and setting the positions and text of the object to conform in each viewholder).

As per claim 9, Kururunga teaches the list display method of claim 2, wherein the initial part is a part at a top of the list being displayed on the screen when the list is not pulled down (See page 1, Figure).

Claim 10 is similar in scope to that of claim 1, and is therefore rejected under similar rationale. 
Claim 11 is similar in scope to that of claim 2, and is therefore rejected under similar rationale. 
Claim 12 is similar in scope to that of claim 3, and is therefore rejected under similar rationale. 
Claim 13 is similar in scope to that of claim 4, and is therefore rejected under similar rationale. 
Claim 14 is similar in scope to that of claim 5, and is therefore rejected under similar rationale. 
Claim 15 is similar in scope to that of claim 7, and is therefore rejected under similar rationale. 
Claim 16 is similar in scope to that of claim 8, and is therefore rejected under similar rationale. 
Claim 17 is similar in scope to that of claim 9, and is therefore rejected under similar rationale. 
Claim 18 is similar in scope to that of claim 1, and is therefore rejected under similar rationale. 
Claim 19 is similar in scope to that of claim 1, and is therefore rejected under similar rationale. 
Claim 20 is similar in scope to that of claim 2, and is therefore rejected under similar rationale. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN F PITARO whose telephone number is (571)272-4071. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 5712723677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN F PITARO/Primary Examiner, Art Unit 2198